WAYNE O. REVEL, JR., Petitioner Below-Appellant,
v.
STATE OF DELAWARE, Respondent Below-Appellee.
No. 627, 2008
Supreme Court of Delaware.
Submitted: January 12, 2009
Decided: January 21, 2009
Before STEELE, Chief Justice, JACOBS and RIDGELY, Justices.

ORDER
HENRY DUPONT RIDGELY, Justice
This 21st day of January 2009, it appears to the Court that:
(1) On December 29, 2008, the appellant filed a notice of appeal from an interlocutory order of the Superior Court dated December 16, 2008, which denied his motions to subpoena evidence and for the appointment of counsel. On December 30, 2008, the Clerk issued a notice pursuant to Supreme Court Rule 29(b) directing the appellant to show cause why the appeal should not be dismissed based upon this Court's lack of jurisdiction to entertain a criminal interlocutory appeal.
(2) On January 12, 2009, the appellant filed a response to the notice to show cause. In his response, the appellant states that his counsel provided ineffective assistance and that he is being detained in violation of his constitutional rights. He asks this Court to consider his appeal in the interest of justice.
(3) Under the Delaware Constitution, only a final judgment may be reviewed by this Court in a criminal case. This Court has no jurisdiction to entertain an appeal from an interlocutory order in a criminal case.[1] The order of the Superior Court denying the appellant's motions is an interlocutory order and not a final criminal judgment. Therefore, this Court has no jurisdiction to review the appeal and it must be dismissed.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rule 29(b), that the within appeal is DISMISSED.
NOTES
[1]  Del. Const. art. IV, § 11(1) (b); State v. Cooley, 430 A.2d 789, 791 (Del. 1981).